                                                                              Fi LED
                                                                         US DISTRICT COURT
                                                                     r°ISTRICT OF NEBRASKA
                    IN THE UNITED STATES DISTRICT CO
                        FOR THE DISTRICT OF NEBRASKA                        DEC O6 ·2019

UNITED STATES OF AMERICA,                                              OFFICE OF TH~ CLERK

                    Plaintiff,                                  8:18CR144

       vs.
                                                               JUDGMENT
CHRISTOPHER BOYD JAMES SNOW

                    Defendant.


       The defendant ente~ed ·a plea of not guilty to Counts I and II _of the Indictment.
The jury found the defendants not guilty on counts I and II of the Indictment.
Accordingly, judgment is hereby entered, the defendant is discharged, and the Indictment
is .dismissed.

       IT IS SO ORDERED.


       Dated this 6th day ofDecember 2019.

                                                  BY THE COURT:


                                                    /--;/.:.
                                              ~~
                                              '                                   .




                                                  Chief United States District Judge
